UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-4401



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WILLIAM LUTHER YOUNG, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-393-DKC)


Submitted:   October 31, 1997              Decided:   December 3, 1997


Before ERVIN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James K. Bredar, Federal Public Defender, Beth M. Faber, Chief
Assistant Federal Defender, Baltimore, Maryland, for Appellant.
Lynne A. Battagalia, United States Attorney, Deborah A. Johnston,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     William Luther Young, Jr. appeals his conviction and sentence

for interstate travel with intent to engage in a sex act with minor

in violation of 18 U.S.C. § 2423(b) (1994). Appellant contends that

the statute: (1) exceeds Congress’s authority under the Commerce

Clause; (2) is unconstitutionally vague; (3) impinges upon consti-

tutionally protected behavior; and (4) does not require the neces-

sary overt act.

     Appellant,   who   was   residing   in   Pennsylvania,   established

contact through the Internet with a 12-year old Maryland girl. He

traveled to Maryland to meet her, at which time he had sexual

contact with her. He traveled again to Maryland to meet her and was

arrested. The Appellant moved to dismiss the indictment, raising

the same issues raised in the instant appeal. The district court

denied the motion. The Appellant then pled guilty and was sentenced

to 12 months' imprisonment and three years of supervised release.

     We affirm Appellant's conviction and sentence on the reasoning

of the district court as expressed in its comprehensive memorandum

opinion denying Appellant's motion to dismiss the indictment.

United States v. Young, No. 96-CR-393 (D. Md. Feb. 18, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                    3
    AFFIRMED




4